Citation Nr: 9901695	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently assigned a 10 percent 
evaluation.

2.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from February 1973 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1996.  The case was previously remanded in January 
1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants claim has been obtained by the 
originating agency.

2.  Chondromalacia patella of the right knee, now diagnosed 
as patello-femoral pain syndrome, is manifested by slight, if 
any, instability, patello-femoral facet tenderness, slight 
crepitation, and subjective complaints of pain.

3.  Chondromalacia patella of the left knee, now diagnosed as 
patello-femoral pain syndrome, is manifested by slight, if 
any, instability, patello-femoral facet tenderness, slight 
crepitation, and subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 
5257 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 
5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellants contentions regarding the increase in 
severity of his disability constitutes a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellants claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veterans ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); Schafrath.  

Service medical records reveal the veteran was seen on 
several occasions for knee pain in service.  Chondromalacia 
patella was diagnosed.  On a VA examination in December 1981, 
pain and crepitus on motion were elicited, and, in February 
1982, the veteran was granted service connection for 
bilateral chondromalacia patella, and assigned a 
noncompensable evaluation.  In June 1992, the veteran filed a 
claim for an increased evaluation, submitting VA treatment 
records dated in May 1990, and May and June, 1992, in support 
of his claim.  In August 1992, based on this evidence, which 
reportedly showed slight instability, the RO granted a 10 
percent rating for each knee, effective in May 1990, under 
diagnostic code 5257.  Diagnostic code 5257, which pertains 
to other impairment of the knee, recurrent subluxation or 
lateral instability, provides for a 10 percent rating for 
slight impairment, a 20 percent rating for moderate 
impairment, and a 30 percent rating for severe impairment of 
the knee.  38 C.F.R. Part 4, Code 5257 (1998).  

Treatment records for the past several years have shown no 
more than slight instability in the veterans knees.  
Although in April 1995, he was seen with the complaint that 
his left knee had buckled on him, it is significant to 
note that no instability was shown at that time, or on a 
follow-up examination two weeks later.  Specifically, the 
earlier examination noted normal anterior and posterior 
drawer signs, and the latter examination reported the 
anterior cruciate, medial collateral, lateral collateral, and 
posterior cruciate ligaments all to be stable.  In July 1995, 
there was slight medial laxity in the left knee.  However, on 
a VA examination in November 1995, all ligaments in the knees 
were intact and nontender to stress.  It was noted that there 
was no subluxation in either knee.  The most recent treatment 
record available, dated in January 1998, reported anterior 
and posterior drawer signs to be negative.  Although the 
veteran states that his knees buckle or give way, the 
clinical presence of instability is a medical determination, 
thus requiring medical evidence to establish its presence and 
severity.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995).  
Thus, no more than slight instability has been shown, and, 
hence, the veteran is not entitled to an increased rating 
based on instability or subluxation.  

However, it must also be discussed whether the veteran 
warrants an increased rating under any other applicable 
diagnostic code.  

Regarding whether the veteran has other impairment of the 
knee such as to warrant an increased rating, his diagnosis 
throughout the period under consideration has been patello-
femoral pain syndrome, for which a separate diagnostic code 
does not exist.  However, the VA examination in November 1995 
contained completely normal objective findings in the knees, 
including X-rays, with subjective complaints of discomfort 
the only abnormality noted.  Outpatient treatment records 
dated from December 1994 to January 1998 have similarly shown 
pain to be the primary manifestation, although more objective 
indications of pain were reported.  Specifically, in July, 
August, and December 1995, the veteran was noted to have 
patello-femoral facet tenderness, and slight crepitation was 
noted in June and December 1995.  Patellar compression was 
noted to produce pain on the right in January 1998.  The 
veteran stated, in his substantive appeal dated in August 
1996, that his knees feel puffy and stiff at least three days 
a week.  However, no swelling, edema, or arthritis has been 
clinically shown.  Consequently, in view of the absence of 
objective abnormality, other than slight crepitation, and 
patello-femoral facet tenderness to palpation, the disability 
picture does not more nearly approximate moderate impairment 
of either knee, and, accordingly, a question as to which of 
two evaluations to apply has not been presented.  38 C.F.R. 
§ 4.7 (1998).  

In addition, the remaining diagnostic codes pertaining to the 
knee do not provide for a separate rating for the veterans 
right knee.  In this regard, only symptoms which are not 
duplicative of or overlapping with the symptomatology of 
the other condition warrants a separate rating.  See 
38 C.F.R. § 4.14 (1998), Esteban v. Brown, 6 Vet.App. 259, 
262 (1994).  VA specifically has found that limitation of 
motion and instability contemplated under diagnostic code 
5257 do not overlap.  VAOPGCPREC 23-97 (July 1997).  However, 
none of the medical treatment records, dated from December 
1994 to January 1998, have shown limitation of motion of 
either knee, and range of motion from 0 to 135 degrees in 
both knees was noted on the VA examination in November 1995.  
As noted above, no instability or subluxation has been 
clinically identified.  Regarding diagnostic codes 5258 and 
5259, pertaining to, respectively, dislocation and removal of 
the semilunar cartilage, neither has been shown.  In 
addition, frequent episodes of locking have not been 
clinically demonstrated.  Consequently, the evidence does not 
suggest that an additional disability rating under a separate 
diagnostic code is appropriate.  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1998), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  The veterans primary 
complaint is pain, which he states is constant, getting worse 
as the day goes on.  In April 1996, a VA physician wrote that 
the veteran should not be doing any activities such as 
lifting above 20 pounds, kneeling, twisting, pulling or 
pushing, due to his knee and back disabilities.  The extent 
to which these limitations were due to his knees or his back 
was not specified, and the remand for the actual treatment 
records did not disclose any abnormal findings, other than 
the above noted tenderness.  The physician recommended that 
the veteran be transferred to a desk job, and the veteran was 
in fact transferred to a desk job, but he contends that the 
pain has not improved any.  He claims that he must walk with 
a cane, and moves slowly, because his knees could give way at 
any time.  However, on the VA examination in November 1995, 
although he carried a cane, he was able to walk without a 
limp.  No atrophy of either lower extremity has been noted.  
No more than slight instability has been noted, and the 
medical records refer primarily to the April 1995 knee 
buckling incident when buckling is mentioned.  

In December 1995, it was determined that the veteran was not 
a candidate for surgery, despite positive symptoms reported 
at that time of mild crepitus and tenderness.  The outpatient 
treatment record dated in January 1998 disclosed that the 
veteran had a nonantalgic gait.  He had full range of motion 
in both lower extremities, and motor strength was 5/5.  
Palpation disclosed pain to patellar compression on the 
right, although no abnormal tracking was noted, and pain on 
movement laterally of the patella.  When evaluating 
functional loss due to pain, adequate pathology is 
contemplated.  38 C.F.R. § 4.40 (1998).  Additionally, the 
veteran does not have any objectively identified joint 
abnormality, such as arthritis, as is contemplated by 
38 C.F.R. § 4.45 (1998).  Likewise, joint or periarticular 
pathology as productive of pain is provided for in 38 C.F.R. 
§ 4.59 (1998).  Consequently, despite the veterans 
complaints of severe, almost incapacitating pain, and the 
absence of more than slight, when there is any, objective 
pathology, as well as the lack of objective evidence of 
disuse, such as atrophy, compels the conclusion that 
additional compensation based on functional loss due to pain 
is not warranted.  

Accordingly, a question as to which of two evaluations to 
apply has not been presented, and the disability picture does 
not more nearly approximate the criteria required for the 
next higher rating.  38 C.F.R. § 4.7 (1994).  Finally, the 
United States Court of Veterans Appeals (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.322(b)(1) only where circumstances are 
presented which the Director of the VAs Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  


ORDER

An evaluation in excess of 10 percent for chondromalacia 
patella of the right knee is denied.

An evaluation in excess of 10 percent for chondromalacia 
patella of the left knee is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
